Title: James Madison to Albert Gallatin, 9 April 1827
From: Madison, James
To: Gallatin, Albert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 9th. 1827
                            
                        
                        In my letter of March 20. I stated the salary allowed to Professors in the University of Virginia to be
                            fifteen hundred dollars per annum. I did not advert to the circumstance, that this amount was limited to those first engaged, and that their successors would be entitled to one thousand only instead of
                            $1500. I hasten to correct the error, that it may lead to no embarrassment in the case with which we are troubling you. It
                            is possible that the Visitors, rather than fail of an acceptable Professor, would enlarge the offer as heretofore. But I
                            am not authorized to anticipate such a decision. It is to be recollected also that the terms first granted had reference
                            to a state of things not exactly the same with that now existing. It is intimated to me that a family may live very
                            comfortably in the University at an annual expence not exceeding twelve hundred dollars, and the fees alone of Mr. Key have more than doubled that sum. For an account of the situation of the Professors, it may
                            be well to refer those wishing to know it, to the connections of Doctr. Dunglison, who fills the Medical Chair with great
                            ability, tho’ as yet with a small proportion of fees. The father of Mrs. Dunglison, whose correspondence is very likely to
                            embrace that subject, is Doctor John Leadam, 65. Tooly St: London.
                        I find that Mr. Bonnycastle, the Professor of Natural Philosophy is anxious to be transferred to the
                            Mathematical vacancy. Whether he will be indulged by the Visitors I can not say, as it may prove more difficult to replace
                            him than Mr. Key. It strengthens my request however that your enquiries may have a view to that contingency.
                        What are the comparative qualifications of Mr. Hassler for the school of Mathematics and that of Nat:
                            Philosophy? I ask the question, ex abundanti cautela only; for I suspect there are prejudices
                            against him, well or ill founded, which may obstruct his introduction into the faculty of the University. I repeat
                            assurances of my great esteem and regard.
                        
                            
                                James Madison
                            
                        
                    